 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                                19-cv-05229
 CHRISTOPHER SAMUEL,                                            RKB-RML
                                         Plaintiff,

                           -against-

 EVE ARON,

                                         Defendant.
                                                            X

         PLEASE TAKE NOTICE ​that David J. Hoffman, Esq. hereby appears in this
action as attorney for defendant Eve Aron.


Dated:      New York, New York
            February 12, 2021

                                             David J. Hoffman, Esq.
                                             254 West 15th Street, Apt. 2C
                                             New York, NY 10011

                                       By: /s/ David Hoffman
                                           David Hoffman
